Decree affirmed. This is an appeal from a decree of the Probate Court allowing the will of Boceo Frano, late of Braintree. The evidence is reported and the judge made a report of the material facts found by him. The evidence related chiefly to the issue of testamentary capacity. The judge in his report of material facts concluded that the decedent “was of sound mind and legal capacity.” There was no error. The question of the decedent’s capacity to make a will was one of fact and we cannot say that the conclusion of the judge was plainly wrong.